320 So. 2d 479 (1975)
Donald Lee WORTHLEY and Public Service Mutual Insurance Company, a New York Corporation, Appellants,
v.
The STATE of Florida, for the Use and Benefit of DADE COUNTY, Appellee.
No. 75-347.
District Court of Appeal of Florida, Third District.
October 21, 1975.
Stone, Sostchin & Koss, Miami, for appellants.
Richard E. Gerstein, State Atty. and Milton Robbins, Asst. State Atty., for appellee.
Before BARKDULL, C.J., and HENDRY and HAVERFIELD, JJ.
PER CURIAM.
Surety company appeals an adverse final judgment entered pursuant to an appearance bond forfeiture.
On May 2, 1974, Donald Lee Worthley was arrested for unlawful sale or distribution of a controlled substance and appellant Service Mutual Insurance Company executed an appearance bond of $3,500 on his behalf. On June 10, Worthley was accepted in the Pre-Trial Intervention Program (deferred prosecution); however, prosecution was reinstated on July 26. Worthley, his attorney, and appellant surety were notified by mail of Worthley's required court appearance on August 7. Worthley failed to appear and a certificate and order of bond forfeiture was entered by the trial judge. On October 25 a final judgment for $3,500 plus costs was entered against the surety company. Approximately two months later, appellant filed its motion to vacate final judgment on the grounds that it was exonerated from liability upon Worthley's acceptance in the Pre-Trial Intervention Program. The motion was denied and this appeal ensued. We affirm.
*480 First, there is nothing in the record reflecting that appellant surety was released upon Worthley's acceptance in the Pre-Trial Intervention Program or at any other time thereafter. Second, it appears that appellant's motion to vacate final judgment was untimely inasmuch as the filing thereof was in excess of 45 days after the order of forfeiture had been entered in violation of the time limit in § 903.27(2), Fla. Stat., F.S.A.
Affirmed.